Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                  DETAILED ACTION
1. The Applicant’s response to the office action filed on January 06, 2022 is acknowledged.
                                            Status of the Application
2.  Claims 1-2, 4-8 and 13 are pending under examination. Claims 9-12 were previously withdrawn from further consideration as being drawn to nonelected group. Claims 3 is canceled. The Applicant’s arguments have been fully considered and found unpersuasive for the reasons that follow.
Response to Arguments:
3. With reference to the rejection of claims 1-2, 4-8 and 13 under 35 USC 103(a) as being obvious over Ronaghi et al. and Stratagene, the Applicant’s arguments were fully considered and found unpersuasive. With reference to the Applicant’s arguments drawn to the delivery of nucleotides or flow order of the nucleotides, the arguments were found unpersuasive because the instant claims are drawn to a composition and the flow order (first delivery of nucleotides, second delivery of nucleotides) is not required by the instant claims. As discussed in the rejection the examiner cited portions (at least para 0141) teach two nucleotides (first and second nucleotide) having a first label and another two nucleotides (third and fourth nucleotides) having a second label different from the first label as required by the instant claim 1 and 13 and it would be obvious to combine the nucleotide doublets into a composition as discussed in the rejection.  Further, recitation of a first, a second, a third and a fourth do not exclude the 
4. The rejection of claims under obviousness type of double patenting, the Applicant’s arguments were fully considered. The rejection has been maintained since the scope of instant claims did not change and no terminal disclaimer was filed.
Claim Rejections - 35 USC § 103-maintained
5.   The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
         Claims 1-2, 4-8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ronaghi et al. (US 2010/0173303) in view of Stratagene Catalog (Stratagene Catalog, page 39, 1988).
Ronaghi et al. teach with reference to claims 1 and 13, a method comprising a first and a second nucleotide each labeled with a first label; a third and a fourth nucleotide comprising a second label (see entire document, at least para 0141: indicating two nucleotides (a first nucleotide dATP and a second nucleotide dCTP nucleotides are labeled with the same first label and a third nucleotide dGTP and a fourth nucleotide dTTP comprising a second label).
With reference to claim 2, Ronaghi et al. teach the label is a fluorescent label (see entire document, at least para 0141).
With reference to claims 4-6, Ronaghi et al. teach that the first, second, third and fourth nucleotides are A, G, C, T or A, C, G, T or C, G, A, T (see entire document, para 0141, 0205-0207).
With reference to claims 7-8, Ronaghi et al. teach that the method comprises a target nucleic acid comprising said first and second nucleotide, sequencing primer and a polymerase (see at least para 0205-0207).
                  However, Ronaghi et al. did not teach composition or kit composition.
   Stratagene Catalog teaches gene characterization kit, which comprises kit composition (see page 39).
         It would have been prima facie obvious to one of the ordinary person skilled in the art at the time the invention was made to modify the composition of labeled nucleotides as taught by Ronaghi et al. with kit composition format as taught by Stratagene Catalog to achieve a ready to use composition. The ordinary person skilled in the art would have motivated to modify the method of Ronaghi et al. in combination with kit composition format as taught by Stratagene Catalog and have a reasonable

Nonstatutory Double Patenting-maintained
6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
    A. Claims 1-2, 4-8 and 13 are provisionally rejected based on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 20 of the copending application 16/752,875. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-6 and 20 of the copending application, specifically the composition or kit composition of the instant claims, comprising a first and a second nucleotide labeled with a first label and a third and fourth nucleotide labeled with a second label is within the scope of the claims in claims 1-6 and 20 of the copending application. Thus the instant claims are obvious over the composition disclosed in the claims of the copending application and are coextensive in scope.

nucleotide labeled with a first label and a third and fourth nucleotide labeled with a second label is within the scope of the claims in claims 1-7 and 15-16 of the copending application. Thus the instant claims are obvious over the composition disclosed in the claims of the copending application and are coextensive in scope.
          C. Claims 1-2, 4-8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,544,454 (hereafter the ‘454). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are within the scope of the claims in the patent ‘454, specifically the composition or kit composition of the
instant claims, comprising a first and a second nucleotide labeled with a first label and a third and fourth nucleotide labeled with a second label is within the scope of the claims in the patent ‘454. The instant claims differ from the claims in the patent ‘454 in reciting a composition used in the method claims of the patent ‘454, which is considered as an obvious variation over the claims in the patent ‘454.
   D. Claims 1-2, 4-8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,584,377 (hereafter the ‘377). Although the claims at issue are not identical, they are not patentably distinct from 
                                                      Conclusion
              No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637